Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

This action is in reply to the claims filed on December 11, 2020. Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites determining a surgical task that uses a medical instrument in a medical procedure, determine a first information based on the surgical task, determine a command from a user that indicates a preference for a second information, determine a display information with both the first information and second information, and send a message with instructions for the display information. Claim 2 further defines the command. Claims 3-7 further define the message and display information
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “a memory; and a processor, the processor configured to” perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the “a memory; and a processor, the processor configured to” language, each of the “determine” functions in the context of this claim encompasses a person making decisions to identify surgical tasks, first information based on the task, a command from another person that indicates preference, and identify display information. Finally, but for the “a memory; and a processor, the processor configured to” language, the send function in the context of this claim encompasses a person communicating the information. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Claim 8 recites determining a surgical task that uses a medical instrument in a medical procedure, determine a first contextual information based on the surgical task to be displayed on a first display, and determine a command from a user that indicates a preference for a second information to be displayed on a second display. Claim 9 defines sending messages for display information. Claim 10 further defines the command. Claim 11 defines displaying the first and second information on the first and second display. Claim 12 defines determining a visual focus of a person, identifying the person’s focus, and sending a message to display second contextual information. Claims 13-14 further define identifying a person’s visual focus. Claim 15 recites identifying if a third contextual information is displayed and removing the third contextual information if not wanted.
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “a memory; and a processor, the processor configured to” perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the “a memory; and a processor, the processor configured to” language, each of the “determine” functions in the context of this claim encompasses a person making decisions to identify surgical tasks, first information to be displayed, and a command from another person that indicates preference. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the “a memory; and a processor, the processor configured to” is recited at a high-level of generality (i.e., “For example, in example 8, the first and/or second display may be: an instrument display located on a medical instrument, such as the medical instrument; a display in a surgical suite or operating room; a personal display; a television; a computer screen; a personal computer; a tablet, a smartphone; a wrist mounted display; an AR device; and/or a head mounted display. The display may be configured to display data that includes the display data. The first display may be a primary display and the second display may be a secondary display, or vice-versa.” See Paragraph [00918].). The recitations of “display” as described in claims 1-20 do not integrate the judicial exception into a practical application because they merely recite insignificant, extra-solution activity of displaying results of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Claims 16-20 recite similar functions as claims 1-15. Therefore, these claims also recite abstract ideas that fall into the Certain Methods of Organizing Human Activity grouping of abstract ideas as explained above. These claims also do not integrate the abstract idea into a practical application for the same reasons as explained above because they merely include instructions to implement the abstract idea on a computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.  (U.S. Patent Pre-Grant Publication No. 2020/0030044) in view of Farley et al. (U.S. Patent Pre-Grant Publication No. 2021/0307833).
As per independent claim 1, Wang discloses a surgical hub for configuring data to be displayed on a display, the surgical hub comprising: a memory, and; a processor (See Paragraph [0059]: Teleoperated medical system may also include a control system, the control system includes at least one memory and at least one computer processor.), the processor configured to: determine a surgical task that uses a medical instrument during a medical procedure (See Paragraph [0048]: The teleoperated medical system can be used in surgical, therapeutic, diagnostic, or biopsy procedures for operating a medical instrument in performing various procedures on a patient P, which the Examiner is interpreting the medical instrument operated in a surgical procedure to encompass determine a surgical task that uses a medical instrument during a medical procedure.); determine a first data based on the surgical task (See Paragraph [0042]: Display image data via the display system to receive a first user input via the user input device, the display via the display system a target of a medical procedure within the displayed image data identified based at least on the first user input, which the Examiner is interpreting the display of a target of a medical procedure to encompass the claimed portion.); determine a command from a user that indicates a preference for a second data (See Paragraph [0047]: An anatomical passageways is displayed that includes a plurality of branches via the display system, a list is displayed of labels, a second user input selects a first label from the list of labels, and it can be determined if the first label conflicts with a second label and when determined that the first label does not conflict with the second label, the first label is applied to the first branch, which the Examiner is interpreting the determination of conflict between the first label and the second label to encompass a command from a user that indicates a preference for a second data.); and send a message comprising instructions for a display to display the display data (See Paragraph [0059]: The control system can be used to implement sending instructions for providing information to the display system, which the Examiner is interpreting to encompass the claimed portion.).
While Wang teaches a surgical hub as described above, Wang may not explicitly teach determine a display data that includes the first data and the second data and provides priority to the second data over the first data.
Farley teaches a surgical hub to determine a display data that includes the first data and the second data and provides priority to the second data over the first data (See Paragraph [0062]: The surgical plan can display the planned resection to the hip joint and superimpose the planned implants onto the hip joint based on the planned resections, the computer-assisted surgical system (CASS) can provide the surgeon with options for different surgical workflows that will be displayed to the surgeon based on a surgeon's preference, which the Examiner is interpreting the options for different surgical workflows to encompass a display data that includes the first data and the second data and the surgeon's preference that provides the options to encompass providing priority to the second data over the first data when combined with Wang.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the surgical hub of Wang to include determine a display data that includes the first data and the second data and provides priority to the second data over the first data as taught by Farley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wang with Farley with the motivation of improving surgeons planning and tracking of instruments (See Background of Farley in Paragraph [0005]).
Claim(s) 8 and 16 mirrors claim 1 only within different statutory categories, and is rejected for the same reason as claim 1. The addition of determine a command from a user that indicates a preference for a second contextual data to be displayed on a second display in claim 8 is encompassed by Wang in view of Farley as Wang discloses in Paragraph [0041] in response to receiving the user input, dynamically updating a position of the instrument in at least two of the plurality of interactive windows to match the position of the control point, which the Examiner is interpreting the interactive windows to encompass multiple displays.
As per claim 2, Wang/Farley discloses the surgical hub of claim 1 as described above. Wang further teaches wherein the command is one or more of a voice command, a gesture, and a tactile control command (See Paragraph [0127]: The interactive window may be displayed via a display system and may interact via a user interface with the use of voice or gestures, which the Examiner is interpreting the use of voice to interact with the user interface to encompass the claimed portion.).
Claim(s) 10 and 17 mirrors claim 2 only within different statutory categories, and is rejected for the same reason as claim 2.
As per claim 3, Wang/Farley discloses the surgical hub of claim 1 as described above. Wang may not explicitly teach wherein the message is sent to the display and the processor is further configured to determine the display based on the command from the user that indicates the preference for the second data.
Farley teaches a surgical hub wherein the message is sent to the display and the processor is further configured to determine the display based on the command from the user that indicates the preference for the second data (See Paragraph [0062]: The surgical plan can display the planned resection to the hip joint and superimpose the planned implants onto the hip joint based on the planned resections, the CASS can provide the surgeon with options for different surgical workflows that will be displayed to the surgeon based on a surgeon's preference, which the Examiner is interpreting the options for different surgical workflows to encompass a display data that includes the first data and the second data and the surgeon's preference that provides the options to encompass the claimed portion when combined with Wang.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the surgical hub of Wang to include the message is sent to the display and the processor is further configured to determine the display based on the command from the user that indicates the preference for the second data as taught by Farley. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Wang with Farley with the motivation of improving surgeons planning and tracking of instruments (See Background of Farley in Paragraph [0005]).
Claim(s) 18 mirrors claim 3 only within a different statutory category, and is rejected for the same reason as claim 3.
As per claim 4, Wang/Farley discloses the surgical hub of claim 1 as described above. Wang further teaches wherein the processor is configured to determine the display data that includes the first data and the second data and provides priority to the second data over the first data by performing one or more of superimposing the second data over the first data (See Paragraph [0082]: Multiple displayed views can be minimized or maximized, moved to the foreground or the background of the graphical user interface, and the arrangement of views can be user-configurable and cannot be user-configurable, the Examiner is interpreting predetermined arrangement of views that are not user-configurable to encompass displaying the second and first data in priority.), replacing at least a portion of first data with at least a portion of the second data, and changing a size of an image associated with the first data or the second data.
Claim(s) 19 mirrors claim 4 only within a different statutory category, and is rejected for the same reason as claim 4.
As per claim 5, Wang/Farley discloses the surgical hub of claim 1 as described above. Wang further teaches wherein the processor is configured to determine the display data that includes the first data and the second data and provides priority to the second data over the first data by ensuring that the second data is more pronounced than the first data when displayed (See Paragraph [0082]: Multiple displayed views can be minimized or maximized, moved to the foreground or the background of the graphical user interface, and the arrangement of views can be user-configurable and cannot be user-configurable, the Examiner is interpreting predetermined arrangement of views of one to the foreground over the background to encompass the claimed portion.).
As per claim 6, Wang/Farley discloses the surgical hub of claim 1 as described above. Wang further teaches wherein the message further comprises instructions to display the second data with a higher priority than the first data when displaying the display data (See Paragraph [0059]: The control system can be used to implement sending instructions for providing information to the display system, which the Examiner is interpreting to encompass the claimed portion as in Paragraph [0082] that multiple displayed views can be minimized or maximized, moved to the foreground or the background of the graphical user interface, and the arrangement of views can be user-configurable and cannot be user-configurable.).
Claim(s) 20 mirrors claim 6 only within a different statutory category, and is rejected for the same reason as claim 6.
As per claim 7, Wang/Farley discloses the surgical hub of claim 1 as described above. Wang further teaches wherein the message further comprises one or more of an instruction to emphasize the second data when displaying the display data, an instruction to highlight the second data when displaying the display data, an instruction to decrease a first font size of the first data when displaying the display data, an instruction to increase a second font size of the second data when displaying the display data, an instruction to display the second data using a color when displaying the display data, an instruction to semi-transparently display the first data when displaying the data, an instruction to display the second data at a prominent location of the display when displaying the display data (See Paragraph [0082]: Multiple displayed views can be minimized or maximized, moved to the foreground or the background of the graphical user interface, and the arrangement of views can be user-configurable and cannot be user-configurable, the Examiner is interpreting predetermined arrangement of views of one to the foreground over the background to encompass instructions to display the first data at a first location of the display that is less prominent than a second location of the display as in Paragraph [0059] the control system can be used to implement sending instructions for providing information to the display system.), instructions to display the first data at a first location of the display that is less prominent than a second location of the display.
As per claim 9, Wang/Farley discloses the surgical hub of claim 8 as described above. Wang further teaches wherein the processor is further configured to: send a first message instructing the first display to display the first contextual data (See Paragraph [0059]: The control system can be used to implement sending instructions for providing information to the display system, which the Examiner is interpreting to encompass the claimed portion.); and send a second message instructing the second display to display the second contextual data (See Paragraph [0059]: The control system can be used to implement sending instructions for providing information to the display system, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 11, Wang/Farley discloses the surgical hub of claim 8 as described above. Wang further teaches wherein the processor is further configured to: determining the second display from the command (See Paragraph [0059]: The control system can be used to implement sending instructions for providing information to the display system, which the Examiner is interpreting to encompass the claimed portion as there are multiple interactive windows for display (See Paragraph [0041].).; determining that the second contextual data is being displayed on the first display (See Paragraph [0047]: The planning workstation determines whether the first label conflicts with a second label and when determined that the first label does not conflict with the second label, apply the first label, which the Examiner is interpreting to encompass the claimed portion.); sending a first message to the first display to remove the second contextual data from the first display (See Paragraph [0047]: The planning workstation determines whether the first label conflicts with a second label and when determined that the first label does not conflict with the second label, apply the first label, which the Examiner is interpreting to encompass removing the second contextual data from the first display as Wang utilizes multiple interactive windows so the second label can be removed.); and sending a second message to the second display to display the second contextual data (See Paragraph [0059]: The control system can be used to implement sending instructions for providing information to the display system, which the Examiner is interpreting to encompass the claimed portion as there are multiple interactive windows for display (See Paragraph [0041].).
As per claim 12, Wang/Farley discloses the surgical hub of claim 8 as described above. Wang further teaches wherein the processor is further configured to: determine a visual focus of the user (See Paragraph [0127]: The interactive window can be displayed via a display system and a user may interact with the user interface with the natural user interface of voice and gesture, the interactive window may be displayed in conjunction with one or other views, which the Examiner is interpreting the identification of gestures through the natural user interface to interact with the user interface encompass the claimed portion as the gestures of a person would show visual focus on displays.); determine that the second display is within the visual focus of the user (See Paragraph [0127]: The interactive window can be displayed via a display system and a user may interact with the user interface with the natural user interface of voice and gesture, the interactive window may be displayed in conjunction with one or other views, which the Examiner is interpreting the identification of gestures through the natural user interface to interact with the user interface encompass the claimed portion as the gestures of a person would show visual focus on displays.); and send a message instructing the second display to display the second contextual data (See Paragraph [0059]: The control system can be used to implement sending instructions for providing information to the display system, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 13, Wang/Farley discloses the surgical hub of claims 8 and 12 as described above. Wang further teaches wherein the processor is configured to determine the visual focus of the user by using one or more of wearable device data, sensor data associated with the user (See Paragraph [0127]: The interactive window can be displayed via a display system and a user may interact with the user interface with the natural user interface of voice and gesture, the interactive window may be displayed in conjunction with one or other views, which the Examiner is interpreting the identification of gestures through the natural user interface to interact with the user interface encompass the claimed portion as the gestures of a person would show visual focus on displays.), an image from a camera within an operating room, and a video from the camera within the operating room.
As per claim 14, Wang/Farley discloses the surgical hub of claims 8 and 12 as described above. Wang further teaches wherein the processor is further configured to: receive an image or a video from a camera (See Paragraph [0054]: A concurrent or real-time image of a surgical site is provide to the operator or physician O through one or more displays of medical system.); generate a geometric three-dimensional data from the image or the video (See Paragraph [0054]: The concurrent image may be a three dimensional image captured and disclosed in Paragraph [0055] the image can be of a surgical site and medical instruments, which the Examiner is interpreting to encompass the claimed portion as recited at its level of generality.); determine one or more of a head orientation for the user and a line of sight for the user using the geometric three-dimensional data (See Paragraph [0077]: A position measuring device provides information about the position of instrument body and determines the rotation and/or orientation, which the Examiner is interpreting the position measuring device tracking the position of an instrument body to encompass the claimed portion as the position measuring device would be able to track a user if focused on and when combined with Paragraph [0127] as the interactive window can be displayed via a display system and a user may interact with the user interface with the natural user interface of voice and gesture, the interactive window may be displayed in conjunction with one or other views.); and determine the visual focus of the user by using one or more of the head orientation for the user and the line of sight for the user (See Paragraph [0054]: A concurrent or real-time image of a surgical site is provide to the operator or physician O through one or more displays of medical system and Paragraph [0127] as the interactive window can be displayed via a display system and a user may interact with the user interface with the natural user interface of voice and gesture, the interactive window may be displayed in conjunction with one or other views as the gestures are interpreted to encompass the head orientation for the user.).
As per claim 15, Wang/Farley discloses the surgical hub of claim 8 as described above. Wang further teaches wherein the processor is further configured to determine that the second display is displaying a third contextual data associated with a second user and wherein the processor is further configured to send a message instructing the second display to remove the third contextual data and display the second contextual data (See Paragraph [0045]: A third user input represents selection of a second branch of the plurality of branches, labeling the second branch with the second label, and displaying a representation of the second label, and Paragraph [0047] as the planning workstation determines whether the first label conflicts with a second label and when determined that the first label does not conflict with the second label, apply the first label, which the Examiner is interpreting to encompass removing the third contextual data from the second display as Wang utilizes multiple interactive windows so the third label can be removed as the process can be used for other labels.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dawson et al. (U.S. Patent Pre-Grant Publication No. 2022/0246287), describes a surgical preference management system is used to collect and store surgical preferences specifying resources desired to perform medical tasks, Tsuda et al. (U.S. Patent Pre-Grant Publication No. 2016/0148052), describes an information processing apparatus includes an acquiring unit that acquires a plurality of kinds of medical apparatus information, and Canter (“Semantic Mapping of Clinical Model Data to Biomedical Terminologies to Facilitate Interoperability”), describes an improvement in the content compatibility of models to increase the likelihood of the overall integration of the models to achieve interoperability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626   


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626